COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
                                                                   No. 08-13-00355-CV
 IN RE: TENET HOSPITALS LIMITED,                  §
 A TEXAS LIMITED PARTNERSHIP                                 AN ORIGINAL PROCEEDING
 D/B/A PROVIDENCE MEMORIAL                        §
 HOSPITAL                                                            IN MANDAMUS
                     RELATOR,                     §

                                                  §


                                  MEMORANDUM OPINION

       Relator, Tenet Hospitals Limited, a Texas Limited Partnership d/b/a Providence Memorial

Hospital, has filed a petition for writ of mandamus, asking this Court to compel the respondent, the

Honorable Sergio Enriquez, to vacate his order of October 31, 2013. The trial court ordered

Relator to respond to the real party in interest’s interrogatory regarding prior lawsuits filed against

Relator since January 1, 2003 at any Tenet owned facility that involved discrepancies for test

results between departments at those facilities. We set the case for oral argument on June 5, 2014.

Relator requested we postpone oral argument as the parties were seeking to resolve their dispute.

We granted that motion.

       Subsequently, Relator filed a motion to dismiss this mandamus proceeding because the



                                                  1
parties have settled the underlying case. Cf. TEX.R.APP.P. 42.1(a). The motion to dismiss has

been on file for more than ten days and indicates it has been served upon the real parties in

interest’s counsel and that the real party in interest does not oppose the motion. See TEX.R.APP.P.

10.1(a)(5), 10.3(a)(2). As of today, we have received no response or opposition to the motion.

No opinion has issued. See TEX.R.APP.P. 42.1(c).

       Relator’s requested relief in the petition for writ of mandamus is now moot. The motion is

granted without prejudice, and we dismiss this original proceeding without reference to the merits.



July 23, 2014
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                                2